Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 12-16, 18-19 and 21-25 of U.S. Patent No.11341608 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-20 are broader in scope than the allowed claims 1, 4-5, 7, 12-16, 19 and 21-25 of U.S. Patent No.11341608.


1. An information processing device, comprising: processing circuitry configured to acquire an image captured according to an imaging instruction by a mobile object, acquire sensor information including position information about the mobile object according to an exposure notification signal transmitted at a fixed timing that is relative to an exposure end timing of the captured image, the exposure notification signal being transmitted in response to the imaging instruction, and store the position information included in the acquired sensor information in association with the acquired image.  

2. The information processing device according to claim 1, wherein the processing circuitry is configured to acquire the image captured according to the imaging instruction by an imaging device mounted on the mobile object.  

3. The information processing device according to claim 2, wherein the processing circuitry is configured to acquire the sensor information including the position information about the mobile object from a sensor device according to the exposure notification signal transmitted by the imaging device to the sensor device at the fixed timing that is relative to the exposure end timing of the captured image, the exposure notification signal being transmitted from the imaging device to the sensor device in response to the imaging instruction.  

4. The information processing device according to claim 1, wherein the exposure notification signal indicates the exposure end timing related to the capture of the image by an imaging device.  

5. The information processing device according to claim 4, wherein the sensor information is most recent sensor information at a point in time of the exposure end timing.  
6. The information processing device according to claim 4, wherein the fixed timing that is relative to the exposure end timing is the exposure end timing of an end of the exposure that the imaging device performs to capture the image, a timing of a beginning of the exposure that the imaging device performs to capture the image, or a timing at which the imaging instruction for the imaging device to capture the image is issued.  
7. The information processing device according to claim 1, wherein the processing circuitry is further configured to acquire elevation data indicating an elevation of a ground surface imaged by an imaging device, and associate the elevation data with the sensor information.  
8. The information processing device according to claim 7, wherein the processing circuitry is further configured to associate the elevation data with the image.  
9. The information processing device according to claim 7, wherein the elevation data is acquired from map data containing information about a position and an elevation, on a basis of the position information about the mobile object.  
10. The information processing device according no claim 7, wherein the elevation data is acquired on a basis of distance information acquired by a ranging sensor mounted on the mobile object.  
11. The information processing device according to claim 10, wherein the processing circuitry is further configured to acquire the elevation data from the ranging sensor according to the exposure notification signal transmitted from the imaging device in response to the imaging instruction, and associate the acquired elevation data with the sensor information.  
12. An information processing method, comprising: acquiring an image captured according to an imaging instruction by a mobile object; acquiring sensor information including position information about the mobile object according to an exposure notification signal transmitted at a fixed timing that is relative to an exposure end timing of the captured image, the exposure notification signal being transmitted in response to the imaging instruction; and storing the position information included in the acquired sensor information in association with the acquired image.  
13. The information processing method according to claim 12, wherein the acquiring acquires the image captured according to the imaging instruction by an imaging device mounted on the mobile object.  
14. The information processing method according no claim 13, wherein the acquiring acquires the sensor information including the position information about the mobile object from a sensor device according to the exposure notification signal transmitted by the imaging device to the sensor device at the fixed timing that is relative to the exposure end timing of the captured image, the exposure notification signal being transmitted from the imaging device to the sensor device in response to the imaging instruction.  
15. An image processing device, comprising: processing circuitry configured to receive a plurality of images with sensor information including position information, each position information being stored in association with a different one of the plurality of images and about a mobile object acquired according to an exposure notification signal transmitted at a fixed timing that is relative to an exposure end timing of the respective one of the plurality of images, the exposure notification signal being transmitted in response to an imaging instruction, and generate a composite image by arranging the plurality of images on a basis of the position information included in the sensor information.  
16. The image processing device according to claim 15, wherein the processing circuitry is configured to receive a plurality of images with sensor information including position information, each position information being stored in association with a different one of the plurality of images and about a mobile object acquired according to an exposure notification signal transmitted by an imaging device to a sensor device at a fixed timing that is relative to an exposure end timing of the respective one of the plurality of images, the exposure notification signal being transmitted from the imaging device to the sensor device in response to an imaging instruction.  
17. The image processing device according to claim 15, wherein the processing circuitry is further configured to generate the composite image by arranging the plurality of images on a basis of elevation data indicating an elevation of a ground surface imaged by an imaging device.  
18. The image processing device according to claim 17, wherein the processing circuitry is further configured to define a first coordinate system corresponding to an imaging range of the imaging device in association with a movement of the mobile object and a second coordinate system corresponding to a plane in which one of the plurality of images is arranged, compute a projected position of the one of the plurality of images on the ground surface in the first coordinate system on a basis of the sensor information and the elevation data, and arrange the one of the plurality of images by converting the projected position to the second coordinate system.  
19. The image processing device according to claim 17, wherein the elevation data is acquired from map data containing information about a position and an elevation.  
20. The image processing device according to claim 17, wherein the elevation data is acquired by a ranging sensor mounted on the mobile object.  

1. An information processing device, comprising: processing circuitry configured to acquire an image captured according to an imaging instruction by an imaging device mounted on a mobile object, acquire sensor information including position information about the mobile object from a sensor device according to an exposure notification signal transmitted by the imaging device to the sensor device at a fixed timing that is relative to an exposure end timing of the captured image, the exposure notification signal being transmitted from the imaging device to the sensor device in response to the imaging instruction, and store the position information included in the acquired sensor information in association with the acquired image.
4. The information processing device according to claim 1, wherein the exposure notification signal indicates the exposure end timing related to the capture of the image by the imaging device.
5. The information processing device according to claim 4, wherein the sensor information is most recent sensor information at a point in time of the exposure end timing.
7. The information processing device according to claim 4, wherein the fixed timing that is relative to the exposure end timing is the exposure end timing of an end of the exposure that the imaging device performs to capture the image, a timing of a beginning of the exposure that the imaging device performs to capture the image, or a timing at which the imaging instruction for the imaging device to capture the image is issued.
12. The information processing device according to claim 1, wherein the processing circuitry is further configured to acquire elevation data indicating an elevation of a ground surface imaged by the imaging device, and associate the elevation data with the sensor information.
13. The information processing device according to claim 12, wherein the processing circuitry is further configured to associate the elevation data with the image.
14. The information processing device according to claim 12, wherein the elevation data is acquired from map data containing information about a position and an elevation, on a basis of the position information about the mobile object.
15. The information processing device according to claim 12, wherein the elevation data is acquired on a basis of distance information acquired by a ranging sensor mounted on the mobile object.
16. The information processing device according to claim 15, wherein the processing circuitry is further configured to acquire the elevation data from the ranging sensor according to the exposure notification signal transmitted from the imaging device in response to the imaging instruction, and associate the acquired elevation data with the sensor information.
18. The information processing device according to claim 1, wherein the imaging instruction is issued in accordance with an imaging plan; the processing circuitry is configured to acquire elevation data indicating an elevation of a ground surface imaged by the imaging device, and associate the elevation data with the sensor information, and change the imaging plan based on the elevation data.
19. An information processing method, comprising: acquiring an image captured according to an imaging instruction by an imaging device mounted on a mobile object; acquiring sensor information including position information about the mobile object from a sensor device according to an exposure notification signal transmitted by the imaging device to the sensor device at a fixed timing that is relative to an exposure end timing of the captured image, the exposure notification signal being transmitted from the imaging device to the sensor device in response to the imaging instruction; and storing the position information included in the acquired sensor information in association with the acquired image.
21. An image processing device, comprising: processing circuitry configured to receive a plurality of images with sensor information including position information, each position information being stored in association with a different one of the plurality of images and about a mobile object acquired according to an exposure notification signal transmitted by an imaging device to a sensor device at a fixed timing that is relative to an exposure end timing of the respective one of the plurality of images, the exposure notification signal being transmitted from the imaging device to the sensor device in response to an imaging instruction, and create a composite image by arranging the plurality of images on a basis of the position information included in the sensor information.
22. The image processing device according to claim 21, wherein the processing circuitry is further configured to create the composite image by arranging the plurality of images on a basis of elevation data indicating an elevation of a ground surface imaged by the imaging device.
23. The image processing device according to claim 22, wherein the processing circuitry is further configured to define a first coordinate system corresponding to an imaging range of the imaging device in association with a movement of the mobile object and a second coordinate system corresponding to a plane in which one of the plurality of images is arranged, compute a projected position of the one of the plurality of images on the ground surface in the first coordinate system on a basis of the sensor information and the elevation data, and arrange the one of the plurality of images by converting the projected position to the second coordinate system.
24. The image processing device according to claim 22, wherein the elevation data is acquired from map data containing information about a position and an elevation.
25. The image processing device according to claim 22, wherein the elevation data is acquired by a ranging sensor mounted on the mobile object.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669